DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 10/21/2019 are accepted and under consideration by the Examiner.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 2-3 recites “a memory device including a rare open block that stores data corresponding to a re-allocated invalid logical address” (emphasis on underlined portions of the claim) which is indefinite for the following reasons.
With respect to the recited “rare open block,” the limitation is indefinite as the metes and bounds for determining rarity is unknown. The term “rare” is subjective, that is, what is rare to someone may not be considered rare by another. Thus, it is unclear as to what comprises a rare open block. For the purposes of examination, it shall be interpreted that any open block that stores data corresponding to a re-allocated invalid logical address would meet the requirements for a rare block. 
With respect to the recited “re-allocated invalid logical address,” the limitation is indefinite as it is unclear what comprises a re-allocated invalid logical address. On one hand, one possible interpretation is that when an invalid logical address is re-allocated then it presumably becomes a valid logical address. In other words, we have re-allocated a once-invalid logical address. On the other hand, another possible interpretation is that the re-allocation itself results in an invalid logical address. In other words, the logical address becomes invalidated once it has been re-allocated. For the purposes of examination, the claim shall be interpreted as the former, that is, the block stores data corresponding to logical address with invalidated data that is re-allocated/re-used.
Claims 2-9 
Claims 10 and 15 also recites “re-allocated invalid logical address” and is rejected under 35 USC 112 for the same reasons. Dependent claims 11-14 and 16-19 are rejected based on their dependency on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka et al. (US 20190265910 A1) hereinafter Toyooka et al. in view of Kanno (US 2020/0241799 A1) hereinafter Kanno.
Regarding claim 1, Tayooka et al. teaches a data storage device, comprising: 
a memory device (“flash storage device” Figure 1, #3) including a rare open block and a normal open block (the device has “two types of write destination blocks” Paragraph [0065] which includes a block for writing data having high update frequency (which reads on a normal open block) and a block for writing data having low update frequency (which reads on a rare open block) Paragraph [0065]); and 
a controller configured to determine whether to store write data in the rare open block or the normal open block based on information included in a write command received from a host (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144]), and to control the memory device to store the write data in the rare open block or the normal open block according to a result of the determination (When it is determined that the MSB bit is “1”, that is, the write data is designated as data having the system data characteristics by the system data tag, then the controller executes the process of step S22 in which it writes data to “block for data having high update frequency” Paragraph [0145]. On the other hand, when the MSB bit is not “1”, that is, the write data is not designated as data having the system data characteristics by the system data tag, then the controller executes the process according to step S24 such that it writes data to “block for data having low update frequency” Paragraph [0146]). 
Toyooka et al. does not appear to explicitly teach, however, Kanno teaches a rare open block that stores data corresponding to a re-allocated invalid logical address (See Fig. 20 which shows that a “Closed block (Active block)” can be reused when the host issues a reuse command “to transition a block to which the data is already written to a reusable state (free block) of being reusable as a new write destination block” Paragraph [0066]) and a normal open block that stores data corresponding to a newly allocated free logical address (See Fig. 20 which shows an “Open Block (Write destination block)” which is indicative of the block to which data is to be written which is allocated from one of the “free blocks” of the common flash block pool [0060]-[0061]). 
The disclosures of Toyooka et al. and Kanno, hereinafter TK, are analogous art to the claimed invention because they are in the same field of endeavor of write command execution in memory systems.

 Regarding claim 2, TK teaches all of the features with respect to claim 1 as outlined above.
Toyooka et al. further teaches wherein the information included in the write command indicates whether a write logical address received together with the write command from the host is the re-allocated invalid logical address or the newly allocated free logical address (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144], of which the bit will indicate which of the two types of write destination blocks Paragraph [0065] the data is to be written to. 
Note that Kanno further teaches one type of write destination block is associated with a re-allocated invalid logical address Paragraph [0066] and the other is associated with the newly allocated free address Paragraph [0060]-[0061]).  
Regarding claim 3, TK teaches all of the features with respect to claim 2 as outlined above.
wherein the information corresponds to a value of a specific bit of the write command that is in a set state or a reset state (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144]).  
Regarding claim 4, TK teaches all of the features with respect to claim 3 as outlined above.
Toyooka et al. further teaches wherein, when the specific bit of the write command is in the set state, the controller determines that the write logical address is the re-allocated invalid logical address (“When it is determined that the most significant bit is “1”, that is, if it can regarded that the write data is designated as data having the system data characteristics by the system data tag… the controller determines that the write data corresponding to the write command is having high update frequency and executes the process of step 22” in which it executes “a process of distributing write data to the block for data having high update frequency” Paragraphs [0145] and [0147]. Note that Kanno teaches the block having high update frequency can be the formerly “Closed block (Active block)” that was transitioned to a reusable state” Paragraph [0066]).  
Regarding claim 9, TK teaches all of the features with respect to claim 3 as outlined above.
Toyooka et al. further teaches wherein, when the specific bit of the write command is in the reset state, the controller determines that the write logical address is the newly allocated free logical address (“When it is determined that the most significant bit is not "1", that is, if it cannot be regarded that the write data is designated as data having the system data characteristics by the system data tag (NO in Step S21'), the controller 4 executes the process in step S23” in which it executes “a process of distributing the write data… to the block for data .
Regarding claim 10, Tayooka et al. teaches an electronic device, comprising: 
a host configured to transmit a write command, a write logical address, and write data to a data storage device (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” Paragraph [0144]. Note the WRITE command also includes a “first logical address to which the write data is to be written” Paragraph [0130]), the write command including information indicating whether the write logical address is a first logical address or a second logical address (the controller, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144] and based on the MSB bit, determines which one of two write destination blocks to which the data is to be written [0145]-[0146]); and 
the data storage device configured to allocate a first open block to store the write data when the write logical address is the first logical address (When it is determined that the MSB bit is “1”, that is, the write data is designated as data having the system data characteristics by the system data tag, then the controller executes the process of step S22 in which it writes data to “block for data having high update frequency” Paragraph [0145]., and allocate a second open block to store the write data when the write logical address is the second logical address (On the other hand, when the MSB bit is not “1”, that is, the write data is not designated as data having the system data characteristics by the system data tag, then the controller executes the process according to step S24 such that it writes data to “block for data having low update frequency” Paragraph [0146]), among a plurality of memory blocks of the memory device (the NAND flash memory of the flash , according to the information included in the write command received from the host (the MSB bit is the most significant bit of the GROUP NUMBER field in the received write command Paragraph [0144]).  
Tayooka et al. does not appear to explicitly teach, however, Kanno teaches the first logical address is a re-allocated invalid logical address (See Fig. 20 which shows that a “Closed block (Active block)” can be reused when the host issues a reuse command “to transition a block to which the data is already written to a reusable state (free block) of being reusable as a new write destination block” Paragraph [0066]) and the second logical address is a newly allocated free logical address See Fig. 20 which shows an “Open Block (Write destination block)” which is indicative of the block to which data is to be written which is allocated from one of the “free blocks” of the common flash block pool [0060]-[0061]).
The disclosures of Toyooka et al. and Kanno, hereinafter TK, are analogous art to the claimed invention because they are in the same field of endeavor of write command execution in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TK before them, to modify the teachings of Toyooka et al. to include the teachings of Kanno since both TK write processing. Therefore it is applying a known technique (open blocks corresponding to re-allocated invalid logical address vs. open blocks corresponding to a newly allocated free logical address [0060]-[0066] of Kanno) to a known device (using information of a write command to determine what type of write destination block to which to store the data [0144]-[0146] of Toyooka et al.) ready for improvement to yield predictable results (the memory device includes a block that stores data corresponding to a re-allocated invalid logical address and block that stores data corresponding to a newly allocated free logical address [0060]-[0066] of Kanno), KSR MPEP 2143.
Regarding claim 11, Tayooka et al. teaches all of the features with respect to claim 10, as outlined above.
Tayooka et al. further teaches wherein the information corresponds to a value of a specific bit of the write command that is in a set state or a reset state (the MSB bit is the most significant bit of the GROUP NUMBER field in the received write command Paragraph [0144]), and when the re-allocated invalid logical address is used as the write logical address (Kanno teaches the write logical address is a re-allocated invalid logical address (See Fig. 20 which shows that a “Closed block (Active block)” can be reused when the host issues a reuse command “to transition a block to which the data is already written to a reusable state (free block) of being reusable as a new write destination block” Paragraph [0066], in other words, the block having high update frequency can be the formerly closed block that was transitioned to a reusable state” Paragraph [0066] which reads on the re-allocated invalid block), the host sets the specific bit of the write command to the set state and transmits the write command to the data storage device (“When it is determined that the most significant bit is “1”, that is, if it can regarded that the write data is designated as data having the system data characteristics by the system data tag… the controller determines that the write data corresponding to the write command is having high update frequency and executes the process of step 22” in which it executes “a process of distributing write data to the block for data having high update frequency” Paragraphs [0145] and [0147]).  
Regarding claim 14, Tayooka et al. teaches all of the features with respect to claim 10, as outlined above.
Tayooka et al. further teaches wherein the host manages a logical address structure composed of a plurality of sections (a NAND memory which includes “a plurality of blocks BLK0 to BLK(m-1)” Paragraph [0048]), each of which includes a plurality of logical addresses (write operations are executed in units of a “page” wherein the logical address is an address used by the host 2 to designate an address of a location in a logical address space of , selects a first section including one or more invalid logical addresses from the plurality of sections (the memory has “several blocks in which valid data and invalid data coexist” wherein “invalid data means data that is not associated with any logical address” Paragraph [0054]), selects a second section including unallocated free logical addresses from the plurality of sections (i.e., blocks identified as “free blocks” Paragraph [0054]), moves valid logical address included in the first section to the second section (“the controller 4 copies valid data in several blocks in which valid data and invalid data coexist to another block (for example, free block). Here, valid data means data associated with a certain logical address” Paragraph [0054]), and transmits an unmap command for the valid and invalid logical addresses included in the first section to the data storage device (“a block from which valid data is copied to another block and thus which becomes a block to include only invalid data is released as a free block. With this, the block can be reused after an erase operation with respect to the block is executed” Paragraph [0054]).  
Regarding claim 15, Tayooka et al. teaches a method of operating a data storage device, the method comprising: 
allocating a first open block and a second open block among a plurality of memory blocks included in a memory device (the device has “two types of write destination blocks” Paragraph [0065] among the plurality of blocks in the NAND flash memory Paragraph [0048] which includes a block for writing data having high update frequency (i.e., a first open block) and a block for writing data having low update frequency (i.e., a second open block) Paragraph [0065]); 
determining whether to store write data in the first open block or the second open block based on information included in a write command received from a host (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not the ; and  
controlling the memory device to store the write data in the first open block or the second open block according to a result of the determination (When it is determined that the MSB bit is “1”, that is, the write data is designated as data having the system data characteristics by the system data tag, then the controller executes the process of step S22 in which it writes data to “block for data having high update frequency” Paragraph [0145]. On the other hand, when the MSB bit is not “1”, that is, the write data is not designated as data having the system data characteristics by the system data tag, then the controller executes the process according to step S24 such that it writes data to “block for data having low update frequency” Paragraph [0146]).  
Tayooka et al. does not appear to explicitly teach, however, Kanno teaches allocating a first open block, which stores data corresponding to a re-allocated invalid logical address (See Fig. 20 which shows that a “Closed block (Active block)” can be reused when the host issues a reuse command “to transition a block to which the data is already written to a reusable state (free block) of being reusable as a new write destination block” Paragraph [0066]), and a second open block, which stores data corresponding to a newly allocated free logical address (See Fig. 20 which shows an “Open Block (Write destination block)” which is indicative of the block to which data is to be written which is allocated from one of the “free blocks” of the common flash block pool [0060]-[0061]).
The disclosures of Toyooka et al. and Kanno, hereinafter TK, are analogous art to the claimed invention because they are in the same field of endeavor of write command execution in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TK before them, to modify the teachings of Toyooka et al. to include the teachings of Kanno since both TK write 
Regarding claim 16, Tayooka et al. teaches all of the features with respect to claim 15, as outlined above.
Tayooka et al. further teaches wherein the information corresponds to a value of a specific bit of the write command that is in a set state or a reset state (the MSB bit is the most significant bit of the GROUP NUMBER field in the received write command Paragraph [0144]), and 
wherein determining whether to store the write data in the first open block or the second open block comprises: 
determining whether the specific bit is in the set state or the reset state (“controller 4 receives a write command from the host 2, the controller 4 checks the value of the system data tag included in the write command” that is, “determines whether or not the most significant bit of the GROUP NUMBER field in the received write command is “1” (Step S21’)” Paragraph [0144]); and 
determining that the write data is to be stored in the first open block when the specific bit is in the set state and that the write data is to be stored in the second open block when the specific bit is in the reset state (When it is determined that the MSB bit is “1”, that is, the write data is designated as data having the system data characteristics by the system data tag, then the controller executes .  
Allowable Subject Matter
Claims 5-8, 12-13 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 5, “wherein the controller determines whether a first closed block corresponding to a logical address for the latest data that is previously stored in the rare open block is different from a second closed block corresponding to the write logical address for the write data that is currently stored in the rare open block,” having a controller that further determines a difference between a closed block corresponding to the logical address for the latest data that is previously stored in the block associated with the re-allocated invalid address (i.e., rare open block) with a closed block corresponding to the write logical address of the write command for currently stored data, is not taught by the prior art of record. The closest prior art of record is Toyooka et al. in view of Kanno, as outlined above. However, neither TY, individually or in combination, disclose in a comparison between a re-allocated invalid logical block addresses of a closed block with the write logical address of another closed block to determine whether the addresses are different. Claims 6-8 depend upon claim 5 would be allowable for at least the same reasons based on its dependency.
Specifically regarding claim 12, “wherein the data storage device determines whether a first closed block corresponding to a logical address for the latest data that is previously stored in the first open block is different from a second closed block corresponding to the re-allocated invalid logical address, and when the first closed block is different from the second closed block, the data storage device merges first data, which corresponds to one or more first logical addresses associated with the first closed block among data stored in the first open block, and second data, which corresponds to the remaining logical addresses except for the one or more first logical addresses among all logical addresses associated with the first closed block, among data stored in the first closed block, and stores the merged data in a free memory block among the plurality of memory blocks of the memory device,” having a device that determines whether a closed block associated with a logical address for recently stored data is different from another closed block associated with the re-allocated invalid logical address, and based on them being different, merging the data of both blocks are not taught by the prior art of record.  The closest prior art of record is Toyooka et al. in view of Kanno, as outlined above. However, neither TY, individually or in combination, disclose in a comparison between the respective closed blocks and based on the comparison being different, merging specific data. Claim 13 depends upon claim 12 would be allowable for at least the same reasons based on its dependency.
Claim 17 recites substantially similar subject matter to that of claim 12 and is allowable under the same rationale as claim 12. Claims 18-19 depend upon claim 17 would be allowable for at least the same reasons based on its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139